Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-22, 24-26, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-25, 27-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 24-25 and 27-30 are depending from canceled claims 23 and 27 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-20, 26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) over MacKenzie et al. (US2017/0365163).
To claim 1, Adib teach a system for rhythmic motion monitoring (Figs. 1, 4), comprising: 
a transmitter (120 of Fig. 1) configured for transmitting a first wireless signal towards an object (180 of Fig. 1) in a venue through a wireless multipath channel of the venue (paragraph 0025); 
a receiver configured for receiving a second wireless signal through the wireless multipath channel between the transmitter and the receiver (paragraph 0078), 
wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel which is impacted by a rhythmic motion of the object (paragraph 0026, 0031), wherein the rhythmic motion comprises at least two motion cycles (paragraphs 0135-0137, wherein tracking different positions of the hand comprises at least two motion cycles); and 

obtaining a time series of channel information (CI) of the wireless multipath channel based on the second wireless signal, computing a characteristic of the time series of CI (TSCI) (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), 
computing a time series of intermediate quantity (IQ) based on the characteristic of the TSCI (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), 
monitoring the rhythmic motion of the object based on the time series of IQ (130 of Fig. 1, paragraphs 0077, 0088-0089, 0136-0141, a time profile is based on a number of consecutive sweeps, and a plurality of time profiles tracks a number of movement/location/position), and
triggering a response action based on a result of the monitoring (paragraphs 0054-0063, 0131).
But, Adib do not expressly disclose wherein the IQ comprises a moving speed of the object, wherein the moving speed is computed based on a first autocorrelation function (ACF) of the TSCI, computing a second ACF of the moving speed of the object, monitoring the rhythmic motion of the object based on the time series of IQ and the second ACF of the moving speed.
	MacKenzie teach a system for detecting/recognizing in a radio range repetitive motions with at least one motional speed (abstract, Fig. 1, paragraphs 0019-0050), wherein multiple time series (sliding window) of intermediate quantity of received radio signals (Figs. 4-5) are 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of MacKenzie into the system of Adib, in order to extract moving speeds for monitoring rhythmic motion of an object.



To claim 2, Adib and MacKenzie teach claim 1.
Adib teach wherein the rhythmic motion comprises at least one of: an alternating walking motion, a gait, a marching motion, a pacing motion, a running motion, a galloping action, a trotting action, a body motion, a leg motion, a hand motion, a finger motion, a trunk motion, a torso motion, a head motion, a repeated motion, a complex repeated motion, a robotic motion, a mechanic motion, a wind-induced motion, a curtain motion, a current-induced motion, a fluid motion, a vibration, an earthquake, a tremor, a shaking motion, a quivering motion, a trembling motion, a musical motion, a dancing motion, an oscillation, a regular motion, a periodic motion, a breathing motion, a heart beat, a palpitating motion, a relaxation oscillation, an increasing motion, a decreasing motion, an expanding motion, a contracting motion, a pulsating motion, a pumping motion, a pounding motion, a thudding motion, a throbbing motion, a hammering motion, an alternating motion, a coordinated motion, a combination of multiple repeated motion, 

To claim 4, Adib and MacKenzie teach claim 1.
Adib teach wherein the IQ comprises at least one of: a time stamp, a starting time, an ending time, a time code, a timing, a time period, a time duration, a frequency, a period, a cycle, a rhythm, a pace, a count, an indicator, an occurrence, a state, a set, a distance, a displacement, a direction, an acceleration, an angular distance, an angular speed, an angular acceleration, a change of location, a change of direction, a change of speed, a change of acceleration, a proximity, a presence, an absence, an appearance, a disappearance, a location, a statistics, a motion statistics, a breathing statistics, a distance statistics, a speed statistics, an acceleration statistics, a metric, an 1_k distance metric, an 1_0 distance metric, an 1_1 distance metric, an absolute distance metric, an 1_2 distance metric, a Euclidean distance metric, an 1_infinity distance metric, a path, a volume, a mass, a surface area, a shape, a posture, an energy, a trend, a time sequence, a label, a tag, a class, a category, a time profile, a time quantity, a frequency quantity, a transient quantity, an incremental quantity, an instantaneous quantity, an averaged quantity, a locally averaged quantity, a filtered quantity, a quantity change, a repeating quantity, an event, a recognized event, a recognized motion sequence, a gesture, a hand gesture, a finger gesture, a wrist gesture, an elbow gesture, an arm gesture, a shoulder gesture, a head gesture, a facial gesture, a neck gesture, a waist gesture, a leg gesture, a foot gesture, a maximum, a minimum, a constrained maximum, a constrained minimum, a local maximum, a local minimum, a first local maximum, a first local minimum, a k-th local maximum, a k-th local minimum, an 

To claim 5, Adib and MacKenzie teach claim 1.
Adib and MacKenzie teach wherein the processor is further configured for: identifying a time window when the object has a stable rhythmic motion (MacKenzie, paragraph 0106, rhythmic gestures with at least one motional speed and each at least one repetition; Figs. 4-5, sliding window); 
determining a time stamp (time frame; alternatively, time stamp may be interpreted as a digital record of the time of occurrence of a particular event, which would have been well-known in the art, hence Official Notice is also taken in such alternative) associated with the stable rhythmic motion (MacKenzie, paragraph 0124, collect based on RSS-values RSS-V received for a number, e.g. 50, of time frames TF, in particular consecutive time frames TF, at the local fixed radio device a number of RSS-values related quantities RSS-VRQ, which corresponds to the number of time frames TF.  The number of time frames is called a “Sliding Window” whereby 
adding the time stamp to the time window when at least one of the following is satisfied: a weighted average of the IQ in a sliding window associated with the time stamp is greater than a first threshold, a feature of an autocorrelation function of the IQ around the time stamp is greater than a second threshold, and another criterion associated with the time stamp (MacKenzie, obvious in Figs. 6-7, paragraphs 0136-0149, for detecting/recognizing repetitive motion, processing of RSS-values related quantities RSS-VRQ/CSI-quantities CSI-Q is continuously processed over consecutive time frames, which means a time frame would be added to the sliding window when there is related RSS-VRQ/CSI-Q collected in said time frame, wherein said time frame may be any one of the last 50 or more than the last 50, and wherein having related RSS-VRQ/CSI-Q collected may be considered as criterion associated with said time frame).

To claim 6, Adib and MacKenzie teach claim 5.
Adib teach wherein the processor is further configured for: computing at least one local characteristic of the IQ in the time window of the stable rhythmic motion, wherein the at least one local characteristic comprises at least one of: a local maximum, local minimum, zero crossing, local maximum of a derivation of the IQ, local minimum of the derivative, and zero crossing of the derivative (paragraph 0089, local maximum); 
segmenting the time window into at least one step segment based on time stamps associated with the at least one local characteristic of the IQ, each step segment spanning from a 
identifying at least one motion cycle, each motion cycle comprising N consecutive step segments, wherein N is a positive integer (paragraph 0089, average over five consecutive sweeps, considered as static over this time duration).

To claim 7, Adib and MacKenzie teach claim 6.
Adib teach wherein the processor is further configured for: computing at least one motion feature based on at least one of: the IQ in the time window of the stable rhythmic motion, the at least one local characteristic of the IQ, the at least one step segment, and the at least one motion cycle (paragraph 0089).

To claim 8, Adib and MacKenzie teach claim 7.
Adib and MacKenzie teach wherein: the at least one motion feature is associated with at least one of: a time stamp in the time window and the at least one motion cycle (as explained in response to claim 5 above); and 
the at least one motion feature comprises at least one of the following speed-related features: a motion speed, a mean speed being A-average of motion speed in a subwindow of the time window around the time stamp, wherein the subwindow is at least one of: the whole time window, a sliding window, at least one motion cycle, at least one step segment and another subwindow, and wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a mean-subtracted speed being a motion speed minus a mean speed, a maximum speed being maximum of motion speed within the subwindow, a minimum speed 

To claim 9, Adib and MacKenzie teach claim 7.

the at least one motion feature comprises at least one of the following acceleration-related features: a motion acceleration being a derivative of a motion speed, a mean acceleration being A-average of motion acceleration in a subwindow of the time window around the time stamp, wherein the subwindow is at least one of: the whole time window, a sliding window, at least one motion cycle, at least one step segment and another subwindow, wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a mean-subtracted acceleration being a motion acceleration minus a mean acceleration, a maximum acceleration being maximum of motion acceleration within the subwindow, a minimum acceleration being minimum of motion acceleration within the subwindow, an acceleration variance being variance of motion acceleration within the subwindow, an acceleration deviation being X-percentile of sample distribution of mean- subtracted acceleration in the subwindow, wherein X is a number between 0 and 100, a maximum positive acceleration deviation being maximum of mean-subtracted acceleration in the subwindow, and a maximum negative acceleration deviation being minimum of mean-subtracted acceleration in the subwindow, an acceleration peak variance being variance of local peak (local maximum) of motion acceleration in the subwindow, an acceleration valley variance being variance of local valley (local minimum) of motion acceleration in the subwindow, at least one k-th acceleration-ACF-peak (k-AAP) being a k-th AAP at the time stamp, wherein AAP (acceleration-ACF-peak) is a local peak of an autocorrelation function (ACF) of motion acceleration at the time stamp, wherein k is a non-negative integer, a mean k-AAP being A-average of k-AAP in the subwindow, a k-AAP variance Official Notice is taken).

To claim 10, Adib and MacKenzie teach claim 7.
Adib teach wherein: the at least one motion feature is associated with a time stamp in the time window and the at least one step segment (SSeg) (as explained in responses to claims 5-6 above); and 
the at least one motion feature comprises at least one of the following step-related features: a motion speed, a motion acceleration being a derivative of motion speed, a step length being an integration of motion speed over a SSeg around the time stamp, a step period being duration of the SSeg, a step frequency being inversely proportion to the step period, a stepwise mean speed being A-average of motion speed in the SSeg, wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a stepwise max speed being maximum motion speed in the SSeg, a stepwise min speed being minimum motion speed in the SSeg, a stepwise speed variance being variance of motion speed in the SSeg, a stepwise speed deviation being X-percentile of sample distribution of mean-subtracted speed in the SSeg, wherein the mean-subtracted speed is motion speed minus a stepwise mean speed and X is a number between 0 and 100, a stepwise mean acceleration being A-average of motion 

To claim 11, Adib and MacKenzie teach claim 7.
Adib and MacKenzie teach wherein: the at least one motion feature is associated with at least one of: a time stamp in the time window and at least one motion cycle (as explained in response to claim 5 above); and 
the at least one motion feature comprises at least one of the following stride-related features: a motion speed, a motion acceleration being a derivative of motion speed, a stride length being an integration of motion speed over a motion cycle around the time stamp, a stride period being duration of the motion cycle, a stride frequency being inversely proportion to the stride period, a stride-wise mean speed being A-average of motion speed in the motion cycle, wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a stride-wise max speed being maximum motion speed in the motion cycle, a stride-wise min speed being minimum motion speed in the motion cycle, a stride-wise speed variance being variance of motion speed in the motion cycle, a stride-wise speed deviation being X-percentile of sample distribution of mean-subtracted speed in the motion cycle, wherein the mean-subtracted speed is motion speed minus a stride-wise mean speed and X is a number between 0 and 100, a stride-wise mean acceleration being A-average of motion acceleration in the motion cycle, a stride-wise max acceleration being maximum motion acceleration in the motion cycle, a stride-

To claim 12, Adib and MacKenzie teach claim 7.
Adib teach wherein: the N consecutive step segments (N-step) have N phases; an i-th phase segment (i-SSeg) is the i-th step segment in the N-step, i being a positive integer not greater than N (paragraphs 0089, 0137); 
the at least one motion feature is associated with at least one of: a time stamp in the time window, the at least one step segment (SSeg) and the at least one motion cycles (as explained in response to claim 5 above); and 
the at least one motion feature comprises at least one of the following N-step-related features: a motion speed, a motion acceleration being a derivative of motion speed, a step length being an integration of motion speed over a SSeg around the time stamp, a step period being duration of the SSeg, a step frequency being inversely proportion to the step period, a stepwise mean speed being A-average of motion speed in the SSeg, wherein A- average comprises at least one of: an average, a weighted average and a trimmed mean, a stepwise max speed being maximum motion speed in the SSeg, a stepwise min speed being minimum motion speed in the SSeg, a stepwise speed variance being variance of motion speed in the SSeg, a stepwise speed deviation being X-percentile of sample distribution of mean-subtracted speed in the SSeg, 

To claim 13, Adib and MacKenzie teach claim 6.


To claim 14, Adib and MacKenzie teach claim 7.
Adib teach wherein the processor is further configured for: communicating the at least one motion feature to a server (paragraph 0144).

To claim 15, Adib and MacKenzie teach claim 7.
Adib and MacKenzie teach wherein the processor is further configured for: communicating the at least one motion feature to a user device; and providing a presentation on the user device based on the at least one motion feature (motion detection application in user device is well-known in the art, which would have been obvious to incorporate for application purpose, hence Official Notice is taken). 

To claim 16, Adib and MacKenzie teach claim 7.
Adib teach further comprising: an additional transmitter configured for transmitting a third wireless signal through an additional wireless multipath channel; and an additional receiver configured for receiving a fourth wireless signal through the additional wireless multipath channel, wherein the fourth wireless signal differs from the third wireless signal due to the additional wireless multipath channel which is impacted by the rhythmic motion of the object in the venue, wherein the processor is further configured for: obtaining an additional TSCI of the additional wireless multipath channel based on the fourth wireless signal; computing an 

To claim 17, Adib and MacKenzie teach claim 16.
Adib teach wherein: the additional transmitter is the transmitter; and the third wireless signal is the first wireless signal (Fig. 4, paragraph 0143).

To claim 18, Adib and MacKenzie teach claim 16.
Adib teach wherein: the additional receiver is the receiver (Fig. 4, paragraph 0143).

To claim 19, Adib and MacKenzie teach claim 6.
Adib teach wherein: each of the at least one local characteristic is a local maximum (paragraph 0089).

To claim 20, Adib and MacKenzie teach claim 6.
Adib teach wherein the processor is further configured for: applying a smoothing filter to the IQ to compute a time series of smoothed IQ in the time window of the stable rhythmic motion of the object; and segmenting the time window into at least one step segment based on the smoothed IQ (paragraphs 0088, 0091, 0118).



alternatively, time stamp may be interpreted as a digital record of the time of occurrence of a particular event, which would have been well-known in the art, hence Official Notice is also taken in such alternative); and adding the time stamp to the time window, when a feature of an autocorrelation function of the IQ around the time stamp is greater than a threshold (MacKenzie, Figs. 6-7, paragraphs 0136-0149, for detecting/recognizing repetitive motion, processing of RSS-values related quantities RSS-VRQ/CSI-quantities CSI-Q is continuously processed over consecutive time frames, which means a time frame would be added to the sliding window when there is related RSS-VRQ/CSI-Q collected in said time frame, wherein said time frame may be one of the last 50 or more than the last 50, and wherein said time frame would be included in the sliding window when RSS/CSI in said time frame puts peak value over than a threshold value, such that repetitive motion is detected within the sliding window).




Adib teach wherein the processor is further configured for: computing at least one local characteristic of the IQ in the time window of the stable rhythmic motion, wherein the at least one local characteristic comprises at least one of: a local maximum, local minimum, zero crossing, local maximum of a derivation of the IQ, local minimum of the derivative, and zero crossing of the derivative (paragraph 0089, local maximum); 
segmenting the time window into at least one step segment based on time stamps associated with the at least one local characteristic of the IQ, each step segment spanning from a time associated with a local characteristic to another time associated with a next local characteristic (paragraphs 0089, 0137); and 
identifying at least one motion cycle, each motion cycle comprising N consecutive step segments, wherein N is a positive integer (paragraph 0089, average over five consecutive sweeps, considered as static over this time duration).

To claim 29, Adib and MacKenzie teach claim 28.
Adib and MacKenzie teach further comprising: skipping the time window of the stable rhythmic motion when a quantity of local characteristics of the IQ is less than a threshold; applying a smoothing filter to the IQ to compute a time series of smoothed IQ in the time window of the stable rhythmic motion of the object; and segmenting the time window into at least one step segment based on the smoothed IQ (as explained in responses to claims 13 and 20 above).

To claim 30, Adib and MacKenzie teach claim 28.
.



Claim(s) 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) over MacKenzie et al. (US2017/0365163) and Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”).
To claim 21, Adib and MacKenzie teach claim an apparatus for rhythmic motion monitoring in a venue where a transmitter and a receiver are located (as explained in responses to claims 1 and 5 above), wherein identifying a time window when the object has a stable rhythmic motion (MacKenzie, paragraphs 0124, 0127, 0131, 0133), wherein there are at least two stable cycles of TSCI in the time window (Adib, paragraph 0121, rhythmic motion such as breathing comprising inhaling and exhaling motion cycles; MacKenzie, paragraph 0106, rhythmic gestures with at least one motional speed and each at least one repetition; Figs. 4-5, sliding window), determining a time stamp associated with the stable rhythmic motion (MacKenzie, time frame; alternatively, Official Notice is also taken in such alternative), wherein there are at least two stable cycles of TSCI in the time window, determining a time stamp associated with the stable rhythmic motion, and adding the time stamp to the time window, when the IQ in a sliding window associated with the time stamp is greater than a threshold (MacKenzie, Figs. 6-7, paragraphs 0136-0149, for detecting/recognizing repetitive motion, processing of RSS-values related quantities RSS-VRQ/CSI-quantities CSI-Q is continuously processed over consecutive time frames, which means a time frame would be added to the sliding window when there is related RSS-VRQ/CSI-Q collected in said time frame, wherein said time frame may be one of the last 50 or more than the last 50, and wherein said time frame would be included in the sliding window when RSS/CSI in said time frame puts peak value over than a threshold value, such that repetitive motion is detected within the sliding window)
But, Adib and MacKenzie do not expressly disclose using a weighted average of the IQ in a sliding window.
However, Adib does teach information collected over a time window are averaged (paragraphs 0044, 0089, 0103).
	Liu teach a system using WiFi signal to detect motion (page 267), wherein weighted mean processing is applied across collected information over a time window, so that meaningful data are weighted (page 271).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu into the apparatus of Adib and MacKenzie, in order to further processing detail by design preference. 



To claim 22, Adib, MacKenzie and Liu teach claim 21.
Adib, MacKenzie and Liu teach wherein the processor is further configured for computing an autocorrelation function (ACF) of the moving speed of the object, wherein the rhythmic motion of the object is monitored based on the ACF of the moving speed (as explained in response to claim 1 above).

To claim 24, Adib, MacKenzie and Liu teach claim 23.
Adib teach wherein the processor is further configured for: computing at least one local characteristic of the IQ in the time window of the stable rhythmic motion, wherein the at least one local characteristic comprises at least one of: a local maximum, local minimum, zero crossing, local maximum of a derivation of the IQ, local minimum of the derivative, and zero crossing of the derivative (paragraph 0089, local maximum); 
segmenting the time window into at least one step segment based on time stamps associated with the at least one local characteristic of the IQ, each step segment spanning from a time associated with a local characteristic to another time associated with a next local characteristic (paragraphs 0089, 0137); and 
identifying at least one motion cycle, each motion cycle comprising N consecutive step segments, wherein N is a positive integer (paragraph 0089, average over five consecutive sweeps, considered as static over this time duration).


Adib teach wherein the processor is further configured for: computing at least one motion feature based on at least one of: the IQ in the time window of the stable rhythmic motion, the at least one local characteristic of the IQ, the at least one step segment, and the at least one motion cycle (paragraph 0089).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 16, 2022